Citation Nr: 1743606	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  11-03 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased rating for noncongestive glaucoma, currently rated as 10 percent disabling


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1982 to July 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Wichita, Kansas.

In July 2012, while sitting at the RO, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims folder.  

The claim was previously before the Board in January 2014, at which time the Board remanded the claim for further development, to include providing the Veteran a contemporaneous VA eye examination to determine the nature and current severity of her service connected eye disabilities.  That examination occurred in August 2014.  

The case has thus returned to the Board.  Unfortunately, for the reasons stated below, yet another remand is warranted.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Board finds that an additional examination is warranted.  In this regard, the Veteran's eye disability is rated under 38 C.F.R. § 4.84a, Diagnostic Code 6013 (2008).  VA's schedule for rating eye disabilities were revised effective December 10, 2008, but that these amended criteria govern cases only when the claim is filed on or after that date, unless the Veteran asks that her claim be adjudicated under the new criteria.  See 73 Fed. Reg. 66,543 (November 10, 2008).  

As pertinent to the Veteran's claim, the old (pre-2008) criteria require that ratings for contraction of visual field in each eye are determined by computing an average concentric contraction using test results from a Goldmann perimeter chart.  See 38 C.F.R. §§ 4.76, 4.76a, 4.77, 4.84a, Diagnostic Code 6080 (2007).  Furthermore, the schedule requires that "[n]ot less than 2 recordings, and when possible, 3 will be made."  See 38 C.F.R. § 4.76 (2007).  Additionally, "[t]he charts will be made a part of the report of examination."  See id.  See also id. at Fig. 1 and Fig. 2 (providing examples of the requisite visual field charts).  Similarly, the revised (post-2008) criteria require that, "[i]n all cases, the results [of the visual field testing] must be recorded on a standard Goldmann chart . . ., and the chart must be included with the examination report."  See 38 C.F.R. §§ 4.76 (a) (2016).

Here, it appears that the July 2014 VA Eye Conditions Disability Benefits Questionnaire (DBQ), performed pursuant to the Board's January 2014 remand, included the requisite Goldmann Visual Field testing.  Indeed, in November 2014, the RO associated a facsimile with the record labelled "Goldmann Perimetry Chart/Field Of Vision Chart."  However, the document associated with the record is illegible.  In the absence of an adequate Goldmann perimeter chart reflecting the results of at least two visual field tests, the July 2014 VA Eye Conditions DBQ is insufficient to allow the Board to make a decision on this claim.  

Moreover, considering that her last VA eye examination occurred more than three years ago, the Board finds that the current evidence of record does not adequately reveal the present state of the Veteran's service connected noncongestive glaucoma.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted); see also Caffrey v. Brown, 6 Vet. App. 377, 381   (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).  The Board finds, therefore, that contemporaneous examination is required to ascertain the nature and current severity of the Veteran's glaucoma.  Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability . . . the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.").  See also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).

Accordingly, reexamination is warranted.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (stating that VA has discretion to schedule a Veteran for a medical examination where it deems an examination necessary to make a determination on the Veteran's claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding records of VA treatment and associate them with the electronic claims file.  

A specific attempt should be made to obtain and associate with the file a legible copy of the Goldmann Perimetry Chart completed in conjunction with the July 2014 VA Eye Conditions DBQ.

2.  Thereafter, schedule the Veteran for an appropriate VA examination with a licensed optometrist or ophthalmologist to reassess the current level of severity of her service-connected noncongestive glaucoma.  The Veteran's claims file, and a complete copy of this REMAND, must be made available to, and reviewed by, the designated examiner in conjunction with the examination.  

The examiner should elicit from the Veteran a complete history of her ophthalmologic symptomatology and treatment.  Additionally, the examination should include any diagnostic testing or evaluation deemed necessary by the examiner.  In particular:

(a)  When examining visual acuity, the examiner should identify and discuss the disease, injury, or other pathologic process responsible for any visual impairment found.  Examination of visual acuity must include the central uncorrected and corrected visual acuity for distance and near vision using Snellen's test type or its equivalent.

(b)  When examining visual fields, the examiner must use either Goldmann kinetic perimeter or automated perimetry using Humphrey Model 750, Octopus Model 101, or later versions of these perimetric devices with simulated kinetic Goldmann testing capability.  Not less than 2 recordings, and when possible, 3 will be made.  The results must be recorded on standard Goldmann charts, all of which must be included with the examination report.  The examiner must chart at least 16 meridians 22 1/2 degrees apart for each eye and indicate the Goldmann equivalent used.  If additional testing is necessary to evaluate visual fields, the additional testing must be conducted using either a tangent screen or a 30-degree threshold visual field with the Goldmann III stimulus size and the examination report must then include tracing of either the tangent screen or of the 30-degree threshold visual field with the Goldmann III stimulus size.

c)  When examining muscle function, the examiner must use a Goldmann perimeter chart that identifies the four major quadrants (upward, downward, left and right lateral) and the central field (20 degrees or less).  The examiner must chart the areas of diplopia and include the plotted chart with the examination report.  The examiner should indicate whether the Veteran's diplopia is occasional, or correctable with spectacles.

(d)  The examiner must discuss whether there is any evidence of rest requirements or incapacitating episodes severe enough to require prescribed bed rest and treatment by a physician or other health care provider, or pain. 

See 38 C.F.R. §§ 4.75, 4.76, 4.76a, 4.77, 4.84a, Diagnostic Code 6013 (2007); 38 C.F.R. §§ 4.75, 4.76, 4.76a, 4.77, 4.78, 4.79, Diagnostic Code 6013 (2016).

After eliciting a full history from the Veteran, conducting a complete review of the claims file, performing an examination of the Veteran, and completing the above testing and evaluation, the examiner should identify and provide a clear diagnosis of all current ophthalmologic disorders found to be present.  The examiner should provide additional diagnoses or make a change to a diagnosis where medically justified, with an explanation of the justification for any such change.  See 38 C.F.R. § 4.13 (reflecting that the aim of the reconciliation of the various diagnoses and etiological theories of record is to identify and maintain, or continue, the diagnosis or etiology upon which service connection for the disability was initially granted).  Then, the examiner should identify and describe all symptoms and all manifestations attributable to each diagnosis provided.

The appropriate Disability Benefits Questionnaires (DBQs) should be filled out for this purpose, if possible.

The examiner must provide a comprehensive report including complete explanation for all opinions and conclusions reached, taking into account, and citing where appropriate, the evidence in the record, including the Veteran's reports of her history, her current symptomatology, and all associated functional and occupational limitations found. 

3.  Then, review the claims file and ensure that all requested development actions have been completed in full.  If any VA examination report does not adequately respond to the above remand directives, it must be returned to the examiner for corrective action. 

4.  Thereafter, upon completion of the foregoing and any other development that may be indicated, readjudicate the claims on appeal.  If any benefit sought on appeal is not granted, the Veteran and her representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




